DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15621852, filed on 6/13/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 10, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian (20120127422) hereafter Tian.
 	Regarding claims 1 and 14-17, Tian discloses a head-mounted personal multimedia system, comprising: a display unit, providing a display surface to display an image to a user (par. [0026][0027][0041]) and providing a constant physical distance between the displayed image . 

Allowable Subject Matter
Claims 7, 8, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Regarding claim 7 (and its dependents), the prior art does not disclose the claimed head-mounted display specifically including as the distinguishing features in combination with the other limitations the claimed “wherein, the control unit is further signally connected to the user data unit, and further determines values of the first diopter and the second diopter according to the corresponding user data the user data unit determines.”  	Regarding claim 11 (and its dependents), the prior art does not disclose the claimed head-mounted display specifically including as the distinguishing features in combination with the other limitations the claimed “when the control unit controls the diopter adjustment unit to provide the second diopter, the control unit further controls the display unit to display the image with a second magnification.”                                                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872